 

Exhibit 10.4

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 1, 2014 by and
between Cyclacel Pharmaceuticals, Inc., a Delaware corporation, (“Company”) and
Spiro Rombotis (“the Executive”).

 

WHEREAS, Company and the Executive were parties to an Employment Agreement dated
January 1, 2011, which expires by its terms on January 1, 2014;

 

WHEREAS, Company desires to continue to retain the Executive’s services as its
President and Chief Executive Officer; and

 

WHEREAS, Company and the Executive are desirous of agreeing the terms and
conditions of the Executive’s employment with the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein contained, the parties hereby agree as follows:

 

1.            Employment.    Company hereby employs the Executive and the
Executive accepts such employment according to the terms and conditions set
forth in this Agreement.

 

2.            Term.    Except for earlier termination as hereinafter provided
for, the term of the Executive’s employment hereunder shall be for a period
commencing on January 1, 2014 (“Commencement Date”) and continuing through
January 1, 2017; the third anniversary of the Commencement Date. Notwithstanding
the foregoing, the Executive’s employment by the Company hereunder may be
earlier terminated, subject to Section 9 hereof, upon the occurrence of any one
of the following events: (i) the Company’s decision to terminate the Executive,
(ii) the Executive’s decision to voluntarily resign or retire at any time or
(iii) the parties’ mutual agreement in writing to terminate the Executive’s
employment hereunder at any time. The period of time between the Commencement
Date and termination of the Executive’s employment hereunder shall be referred
to herein as the “Employment Period”.

 

3.            Position and Services.

 

(a)          The Executive will hold the position of President and Chief
Executive Officer of the Company. The Executive will report directly to the
Board of Directors of the Company (the “Board”) and shall have such duties,
responsibilities and authority with respect to such positions as are set forth
in the Bylaws of the Company, which duties and responsibilities shall in all
events include, but not be limited to, overall management responsibility for the
operations and administration of the Company.

 

(b)          The Executive will be expected to be in the full-time employment of
the Company, to devote substantially all of his business time, attention and
efforts to the performance of his duties hereunder. Notwithstanding the
foregoing, the Executive may make and manage personal business investments of
his choice and serve in any capacity with any civic, educational or charitable
organization, or any trade association, without seeking or obtaining approval by
the Board, provided such activities and service do not materially

 

 

 

 

interfere or conflict with the performance of his duties hereunder or violate
the non-competition provisions of Section 12 hereof.

 

(c)          The Executive expressly agrees that during the Employment Period he
will not be interested, directly or indirectly, in any form, fashion or manner,
as a partner, officer, director, advisor, employee, consultant, controlling
stockholder or in any other form or capacity, in any other business or company,
except that he would not be prohibited by Section 12 hereof to serve as (a)
member of one other Board of Directors of a commercial organization, or (b) a
member of one or more Boards of Directors or Trustees of a charitable
organization, as may, upon advance notice from the Executive be approved by the
Board in its discretion after consideration of possible conflicts,
reputation(al) effects, time requirements and other interests of the Company.

 

At the 2014 annual meeting of the Company’s shareholders, the Board will use its
best efforts to cause the nomination of the Executive to serve as a Class 2
director of the Board for a term ending at the 2017 annual meeting. The Board
will use its best efforts to cause the nomination of the Executive thereafter
for reelection as Class 2 director to the Board for successive terms, at every
time at which Class 2 directors are nominated to the stockholders for election,
as long as the Executive serves as President and Chief Executive Officer unless
the Executive declines such nomination in writing to the Board. As with all
members of the Board, the Executive’s continuation as a director requires
election as a director by the stockholders whenever directors are to be elected
by the stockholders. If the Executive ceases to serve as President and Chief
Executive Officer for any reason, the Executive shall immediately resign as a
director of the Board.

 

4.            Base Salary.    Company shall pay to the Executive an initial base
salary at an annual rate of $530,553, subject to applicable income and
employment tax withholdings and all other required and authorized payroll
deductions and withholdings. The Executive’s salary shall be payable at the same
time and basis as the Company pays its payroll in general. Increases in the
Executive’s annual base salary during the Employment Period may be effected from
time to time based upon the review and approval of the Compensation Committee of
the Board (the “Compensation Committee”). During the Employment Period, the
Executive’s base salary rate shall not be reduced below the initial base salary
rate provided hereunder, nor below any increased base salary rate that may be
effected as provided hereunder, except if the Board, in response to
exceptionally adverse business circumstances makes a general temporary reduction
in the compensation of the executives of the Company.

 

5.            Annual Incentive Bonus.    In addition to the Executive’s base
salary as provided above, the Executive will be eligible for an annual cash
incentive bonus for each calendar year of the Employment Period. The bonus for
which the Executive is eligible for each such year will be based on a target
percentage of the then current base salary, which target percentage shall be at
least 50%, and may be increased for above-plan performance as established by the
Compensation Committee in its discretion and upon consultation with the
Executive at the beginning of each year. The annual bonus hereunder will be
payable based upon the satisfaction of performance criteria that will be
established by the Compensation

 

2

 

 

Committee in its discretion and upon consultation with the Executive at the
beginning of each year, subject to the approval of the Board. Such performance
criteria will include corporate performance goals consistent with the Company’s
business plan for the year, as well as individual objectives for the Executive’s
performance that may be separate from, but are consistent with, the Company’s
business plan. The final determinations as to the actual corporate and
individual performance against the pre-established goals and objectives, and the
amount of the bonus payout in relationship to such performance, will be made by
the Compensation Committee in its sole discretion. To the extent the Company
awards the Executive a cash bonus, the bonus, if payable, shall be calculated
and paid no later than two and a half months following the later of the close of
the calendar or Company fiscal year to which such bonus relates.

 

6.            Executive Benefits.    The Executive shall be entitled to receive
employment benefits in accordance with the Company’s benefit policies in effect
from time to time, including, without limitation, 401(k) plan, medical, dental
and life insurance, accidental death, travel accident, short and long-term
disability insurance, profit sharing, long-term incentive plans and 15 working
days of paid vacation annually.

 

7.            Expenses.   The Company shall reimburse the Executive for all
reasonable and necessary expenses incurred by him in connection with the
performance of his services for the Company upon submission of expense reports
and documentation in accordance with the Company’s policies. The Company may
request additional documentation or a further explanation to substantiate any
expense submitted for reimbursement, and retains the discretion to approve or
deny a request for reimbursement. If an expense reimbursement is not exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment. Any expense
reimbursements subject to Section 409A of the Code shall be made no later than
the end of the calendar year following the calendar year in which such business
expense is incurred by the Executive.

 

8.            Indemnification.    The Company shall indemnify the Executive in
accordance with the Company’s By-laws. The Company agrees that it will make all
commercially reasonable efforts to keep in full force and effect, for the
duration of all applicable statute of limitations periods, directors and
officers liability insurance policies on terms at least as favorable to the
Executive as those in effect on the date hereof.

 

9.            Termination.    This Agreement does not grant the Executive any
right or entitlement to be retained by the Company. In the event of termination
by the Company of the Executive’s employment under the circumstances described
below in this Section 9, the Executive shall be entitled to the severance pay
and benefits so specified.

 

(a)          Certain Definitions.    For purposes of this Section 9, the
following terms shall have the meanings given below:

 

(i)          Termination For Cause.    The employment of the Executive hereunder
shall be deemed to have been terminated “For Cause” if the Company shall have
terminated

 

3

 

 

the Executive as a result of any of the following: (A) any act committed by the
Executive which shall represent a breach in any material respect of any of the
terms of this Agreement and which breach is not cured within 30 days of receipt
by the Executive of written notice from the Company of such breach; (B) improper
conduct, consisting of any willful act or omission with the intent of obtaining,
to the material detriment of the Company, any benefit to which the Executive
would not otherwise be entitled; (C) gross negligence, consisting of wanton and
reckless acts or omissions in the performance of the Executive’s duties to the
material detriment of the Company; (D) addiction to drugs or chronic alcoholism
or (E) any conviction of, or plea of nolo contendere to, a crime (other than a
traffic violation) under the laws of the United States or any political
subdivision thereof provided that the Executive receives a copy of a resolution
duly adopted by a two thirds majority affirmative vote of the membership of the
Board excluding the Executive, at a meeting of the Board called and held for
such purpose after the Executive has been given reasonable notice of such
meeting and has been given an opportunity, together with his counsel, to be
heard by the Board, finding that in the good faith opinion of the Board the
Executive was guilty of the conduct set forth and specifying the particulars
thereof in detail.

 

(ii)         Termination Without Cause.    The employment of the Executive
hereunder shall be deemed to have been terminated “Without Cause” upon (A)
termination of employment by the Company for any reason other than the reasons
specified in Section 9(a)(i) hereof as termination “For Cause”, the reasons
specified in Section 9(a)(iii) hereof as termination because of the Executive’s
Disability or Death or termination by virtue of the expiry of the Employment
Period on 1 January 2017 or any specific extension thereof and the non-renewal
of the Executive’s employment on the same terms, or (B) termination of
employment by the Executive within 30 days following a “Constructive
Termination” event. For purposes hereof, the following shall constitute
Constructive Termination events: (1) any removal of the Executive from the
position of President or Chief Executive Officer, (2) any material reduction of
the Executive’s duties, responsibilities or authority, including any change in
the Executive’s positions as President or Chief Executive Officer that results
in such a reduction, (3) a material reduction by the Company in the Executive’s
base salary in effect on the date hereof or as may be increased from time to
time except if the Board in response to exceptional adverse business
circumstances makes a general temporary reduction in the compensation of the
executives of the Company, (4) the Company’s requiring the Executive without the
Executive’s express written consent to be based anywhere other than within 50
miles of the Executive’s present office location, except for required travel on
the Company’s business to an extent substantially consistent with the
Executive’s present business travel obligations, or (5) a material breach of
this Agreement by the Company.

 

The foregoing shall be treated as Constructive Termination events hereunder
following the expiration of 30 days from the date the Executive has notified
Company (within 90 days) of the occurrence of such event and the Executive’s
intention to treat such event as a constructive termination and terminate the
Executive’s employment on the basis thereof, provided that Company has not cured
the constructive termination event before the expiration of such 30-day period.
The Executive’s termination will be effective upon the expiration of the 30-day
period.

 

4

 

 

(iii)        Disability.    The Executive shall be treated as having suffered a
“Disability” if the Executive is prevented from performing his duties hereunder
by reason of illness or injury for a period of either (A) six or more
consecutive months from the First Date of Disability (as defined below) or (B)
eight months in the aggregate during any 12-month period. The date as of which
the Executive is first absent from employment as a result of such illness or
injury shall be referred to herein as the “First Date of Disability”.
Notwithstanding the foregoing, if and only to the extent that Executive’s
disability is a trigger for the payment of deferred compensation, as defined in
Section 409A of the Code, “disability” shall have the meaning set forth in
Section 409A(a)(2)(C) of the Code.

 

(iv)        Change in Control.    A “Change in Control” shall be deemed to have
taken place if:

 

(A)   there shall be consummated any consolidation or merger of the Company in
which Company is not the continuing or surviving corporation or pursuant to any
transaction in which shares of the Company’s capital stock are converted into
cash, securities or other property, or any sale, lease, exchange or other
transfer in one transaction or a series of transactions contemplated or arranged
by any party as a single plan of all or substantially all of the assets of the
Company, or the approval of a plan of complete liquidation or dissolution of the
Company adopted by the stockholders of the Company; or

 

(B)   any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall after
the date hereof become the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the voting power of all then outstanding securities
of the Company having the right under ordinary circumstances to vote in an
election of the Board (including, without limitation, any securities of the
Company that any such person has the right to acquire pursuant to any agreement,
or upon exercise of conversion rights, warrants or options, or otherwise, shall
be deemed beneficially owned by such person); or

 

(C)   individuals who at the date hereof constitute the entire Board and any new
directors whose election by the Board, or whose nomination for election by the
Company’s stockholders, shall have been approved by a vote of at least a
majority of the directors then in office who either were directors at the date
hereof or whose election or nomination for election shall have been so approved
(the “Continuing Directors”) shall cease for any reason to constitute a majority
of the members of the Board; and

 

provided further that in each of the foregoing cases, the Change of Control also
meets all of the requirements of a “change in the ownership of a corporation”
within the meaning of Treasury Regulation §1.409A-3(i)(5)(v), a “change in the
effective control of a corporation” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(vi) or a “a change in the ownership of a substantial portion of
the corporation’s assets” within in the meaning of Treasury Regulation
§1.409A-3(i)(5)(vii).

 

(b)          Termination Without Cause.    In the event of termination of the
Executive’s employment hereunder by Company “Without Cause” (other than for a
Termination for a

 

5

 

 

Change of Control hereinafter separately provided for) the Executive shall be
entitled to the following severance pay and benefits:

 

(i)          Severance Pay - severance payments in the form of continuation of
the Executive’s base salary as in effect immediately prior to such termination
for a period of 12 months commencing on the sixtieth (60th) day following the
effective date of such termination.

 

(ii)         Benefits Continuation - continued coverage under the Company’s
medical care and life insurance benefit plans in which the Executive is
participating at the time of termination, on the same terms as applicable to
other executive employees of the Company from time to time, over the same period
with respect to which the Executive’s base salary is continued as provided in
Section 9(b)(i) hereof; provided, however, that the Company’s obligation to
provide such coverages shall be terminated if the Executive obtains substitute
coverage from another employer of the Executive at any time during the
continuation period; the Executive shall be obligated to notify Company of any
such substitute coverage and the date of commencement thereof promptly upon
obtaining any such coverage. The Executive shall be entitled, at the expiration
of the period of benefits continuation under this Section 9(b)(ii), to elect
continued medical coverage upon timely election of COBRA continuation coverage,
in accordance with Section 4980B of the Internal Revenue Code of 1986, as
amended (or any successor provision thereto) with the Company premiums paid at
the same percentage as prior to the Executive’s termination; provided that, if
COBRA continuation coverage is otherwise earlier terminated under applicable
law, then, in lieu of coverage, the Company will pay its share of the monthly
Company premium in effect prior to the termination of COBRA continuation
coverage directly to the Executive each month for the remainder of the relevant
period. Any amounts paid by the Company on Executive’s behalf under this Section
9(b)(ii) to continue the Executive’s medical care and life insurance benefits
shall be recorded as additional income pursuant to Section 6041 of the Code and
shall not be entitled to any tax qualified treatment; and

 

(iii)        Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive and which are vested immediately prior to
termination of employment shall become exercisable for a period of six months
following the effective date of termination of employment.

 

(c)          Termination following Change in Control.    In the event of
termination of the Executive’s employment within six months following a Change
of Control the Executive shall be entitled to the following severance pay and
benefits:

 

(i)          Severance Pay -Severance payments in the form of continuation as
the Executive’s base salary as in effect immediately prior to such termination
for a period of 24 months commencing on the sixtieth (60th) day following the
effective date of termination.

 

(ii)         Benefits Continuation - continued coverage under the company’s
medical care and life insurance benefit plans in which the Executive is
participating at the time of termination, or the same terms as applicable to
other executives of employees of the Company from time to time over the same
period with respect to which the Executive’s base

 

6

 

  

salary is continued as provided in Section 9(c)(i) hereof provided, however that
the Company’s obligation to provide such coverages shall be terminated if the
Executive attains substitute coverage from another employer at any time during
the continuation period. The Executive shall be obligated to notify Company of
any such substitute coverage and the date of commencement thereof promptly upon
attaining any such coverage; the Executive shall be entitled after the
expiration of the period of benefit continuation under the Section 9(c)(ii). Any
amounts paid by the Company on Executive’s behalf under this Section 9(c)(ii) to
continue the Executive’s medical care and life insurance benefits shall be
recorded as additional income pursuant to Section 6041 of the Code and shall not
be entitled to any tax qualified treatment.

 

(iii)        Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive shall be vested and be exercisable for a
period of 18 months following the effective date of termination.

 

(iv)        Return to London - the Company will reimburse Executive for out of
pocket expenses reasonably incurred by the Executive, subject to an aggregate
cap of $15,000, in connection with the relocation of Executive’s family and
household goods from the New York-New Jersey metropolitan area to London,
provided, however, that (i) the Executive actually relocates his family and
household goods within one year following the date the termination of his
employment becomes effective; and (ii) all such expenses are reimbursed on or
before the last day of the second taxable year following the year in which the
Executive’s employment terminated.

 

(v)         280G Excise Tax - it is the intention of Executive and the Company
that no payments made or benefits provided by the Company to or for the benefit
of Executive under this Agreement or any other agreement or plan pursuant to
which Executive is entitled to receive payments or benefits shall be subject to
the excise tax imposed on the Executive by Section 4999 of the Code (the “280G
Excise Tax”), relating to golden parachute payments.

 

(A)         The Company agrees that in the event any payments to Executive
pursuant to this Agreement would result in a payment to Executive that would
trigger any 280G Excise Tax, if appropriate and permissible, the Company shall
first submit to its stockholders for approval the transaction that may result in
the imposition of the 280G Excise Tax upon Executive in accordance with the
regulations of the Internal Revenue Code governing shareholder approval of
transactions giving rise to 280G Excise Tax liability.

 

(B)         If the procedure set forth in Section 9(c)(v)(A) is not available,
if any payment, award, benefit or distribution by the Company to or for the
benefit of Executive would be subject to the 280G Excise Tax or any
corresponding provisions of state or local tax laws as a result of payment to
Executive, or any interest or penalties are incurred by Executive with respect
to such 280G Excise Tax, then Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes) imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the 280G Excise Tax imposed upon the
payments. The Company shall

 

7

 

  

make any Gross-Up Payment due to the Executive no later than the end of the tax
year following the tax year in which the Executive pays the Excise Tax to the
applicable government taxing authority.

 

(d)          Termination Upon Disability or Death.    In the event of
termination of the Executive’s employment hereunder on account of the
Executive’s “Disability” or death, the Executive or the Executive’s heirs,
estate or personal representatives under law, as applicable, shall be entitled
to the following severance pay and benefits:

 

(i)          Severance Pay - severance payments in the form of continuation of
the Executive’s base salary as in effect immediately prior to such termination
for a period of 12 months commencing on the sixtieth (60th) day following the
effective date of the termination, reduced by any amounts paid to the Executive
in the time period following the First Date of Disability and until the date of
termination, and any payments received from any short-term or long-term
disability plan of the Company;

 

(ii)         Benefits Continuation - the same benefits as provided in Section
9(c)(ii) above, to be provided during the Employment Period while the Executive
is suffering from Disability and for a period of 12 months following the
effective date of termination of employment by reason of Disability; and

 

(iii)        Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive which are exercisable immediately prior to
termination of employment shall remain exercisable for a period of 12 months
following the effective date of termination of employment.

 

(e)          Other Terminations.    In the event of termination of the
Executive’s employment hereunder for any reason other than those specified in
subsections (b) through (d) of this Section 9, the Executive shall not be
entitled to any severance pay, benefits continuation or stock option rights
contemplated by the foregoing provisions of this Section 9, except as otherwise
provided in the applicable benefit plans of the Company that cover the
Executive.

 

(f)          Accrued Rights.    Notwithstanding the foregoing provisions of this
Section 9, in the event of termination of the Executive’s employment hereunder
for any reason, the Executive shall be entitled to payment of any unpaid portion
of his base salary, computed on a pro-rata basis through the effective date of
termination, and payment of any accrued but unpaid rights in accordance with the
terms of any incentive bonus or employee benefit plan or program of the Company.

 

(g)          Conditions to Severance Benefits.    (i) As conditions of the
Executive’s entitlement and continued entitlement to the severance payments and
benefits provided by this Section 9, the Executive is required to (i) honor in
accordance with their terms the provisions of Sections 10, 11 and 12 hereof and
(ii) execute and honor the terms of a waiver and release of claims against the
Company substantially in the form attached hereto as Exhibit A (and as may be
modified consistent with the purposes of such waiver and release to reflect
changes in law following the date hereof), which must be effective and
irrevocable

 

8

 

  

prior to the sixtieth (60th) day following the effective date of the termination
of the Executive’s employment. The parties hereto agree that the Executive is
under no affirmative obligation to seek to mitigate or offset the severance
payments and benefits provided by this Section 9.

 

(ii)          For purposes only of this Section, the Executive shall be treated
as having failed to honor the provisions of Sections 10, 11 or 12 hereof only
upon the passing of a resolution by a majority of the Board making such a
determination following notice of the alleged failure by Company to the
Executive, an opportunity for the Executive to cure the alleged failure for a
period of 30 days from the date of such notice and the Executive’s opportunity
to be heard on the issue by the Board.

 

(iii)         Stock Options.    Notwithstanding any other provisions of this
Agreement to the contrary, in the event that the Executive continues to serve as
a member of the Board following his termination of employment from the Company,
his rights with respect to vesting and exercisability of his then outstanding
options shall continue under the same terms and conditions as if the Executive
had not terminated employment until such time as the Executive is no longer
providing services to the Company as a non-executive member of the Board. In
addition, any option which is deemed to be an Incentive Stock Option pursuant to
Section 422 of the Code, shall become a Nonqualified Stock Option on the date
that is three months after termination of Executive’s employment.

 

10.         Confidentiality.    The Executive agrees that he will not at any
time during the term hereof or thereafter for any reason, in any fashion, form
or manner, either directly or indirectly, divulge, disclose or communicate to
any person, firm, corporation or other business entity, in any manner
whatsoever, any confidential information or trade secrets concerning the
business of the Company (including the business of any unit thereof), including,
without limiting the generality of the foregoing, the names of any of its
customers, the prices at which it obtains or has obtained any products or
services, the techniques, methods or systems of its operation or management, any
customer proposals or other business opportunities, any information regarding
its financial matters, or any other material information concerning the business
of the Company, its manner of operation, its plans or other material data. The
provisions of this paragraph shall not apply to (i) information disclosed in the
performance of the Executive’s duties to the Company based on his good faith
belief that such a disclosure is in the best interests of the Company; (ii)
information that is public knowledge; (iii) information disseminated by the
Company to others in the ordinary course of the Company’s business, in order to
further such business, provided the recipient of such information agrees to be
subject to a confidentiality obligation at least comparable to that herein; (iv)
information or knowledge lawfully received by the Executive from a third party
who, based upon due inquiry by the Executive, is not bound by a confidential
relationship to the Company; or (v) information disclosed under a requirement of
law or as directed by applicable legal authority having jurisdiction over the
Executive.

 

11.          Inventions.    (i)  To the extent that any of the Company’s current
or future products or services relate to, embody or incorporate concepts,
technology or products of any kind relevant to the Company or its subsidiaries
or affiliates that the Executive directly or

 

9

 

  

indirectly conceived or developed prior to the date hereof during the period of
his employment by Company (“Prior Technology”), the Executive assigns in
perpetuity to Company any and all of his rights, title and interests, if any, to
utilize, without any cost to the Company, such Prior Technology, and the
Executive agrees to assist Company in taking all action that may be reasonably
required, at the Company’s expense, to secure for the Company the benefits of
the Executive’s ownership or rights, if any, to use all such Prior Technology.

 

(ii)  The Executive is hereby retained in a capacity such that the Executive’s
responsibilities include the making of technical, managerial and promotional
contributions of value to the Company. The Executive hereby assigns to Company
all rights, title and interest in such contributions and inventions made or
conceived by the Executive alone or jointly with others which relate to the
business of the Company. This assignment shall include (a) the right to file and
prosecute patent applications on such inventions in any and all countries, (b)
the patent applications filed and patents issuing thereon, and (c) the right to
obtain copyright, trademark or trade name protection for any such work product.
The Executive shall promptly and fully disclose all such contributions and
inventions to the Company and assist the Company in obtaining and protecting the
rights therein (including patents thereon), in any and all countries; provided,
however, that said contributions and inventions will be the property of the
Company, whether or not patented or registered for copyright, trademark or trade
name protection, as the case may be. Inventions conceived by the Executive which
are not related to the business of the Company (as determined in good faith by
the Board), will remain the property of the Executive.

 

12.          Non-Competition.    (i)   the Executive agrees that he shall not
during the Employment Period and for a period of one year after the termination
or end thereof for any reason, without the approval of the Board which, after
the end of the Employment Period, shall not unreasonably be withheld or delayed,
directly or indirectly, alone or as partner, joint venturer, officer, director,
employee, consultant, agent, independent contractor or controlling stockholder
(other than as provided below) of any Company or business, engage in any
“Competitive Business” within the United States. For purposes of the foregoing,
the term “Competitive Business” shall mean any business involved in the
research, development, or sale of anticancer targeted therapeutics that are
nucleoside analogues, CDK inhibitors or Aurora/VEGFR2 inhibitors and/or
medicines for the treatment of radiation dermatitis or xerostomia or any other
business in which the Company has been engaged up to and until the relevant time
(as determined by the Board of Directors); provided that, this provision shall
in no way prevent the Executive, after the end of the Employment Period, from
being employed as a consultant.

 

(ii)  Notwithstanding the provisions of clause (i) above or any other provision
of this Agreement to the contrary, the Executive shall not be prohibited during
the period applicable under clause (i) above from acting as a passive investor
where (a) in the case of a Competitive Business being a public corporation, the
Executive owns not more than five percent (5%) of the issued and outstanding
capital stock or such higher percentage or amount as may be approved by the
Board upon notice from the Executive prior to obtaining such interest; provided,
however, that the Executive shall not be treated as having violated the

 

10

 

 

provisions of this Section 12 if in good faith he is unaware that an entity in
which he has an investment interest would be treated as a Competitive Business
and, upon becoming aware of such involvement, the Executive makes reasonable
efforts to divest himself of his interest in such business; (b) in the case of
any employer or entity other than a Competitive Business that is engaged in, or
whose affiliates are engaged in, the development or marketing of products or
technologies that are directly or indirectly competitive with any product or
technology that is developed or marketed or proposed to be developed or marketed
by Company during the Employment Period, the Executive owns not more than five
percent (5%) of the issued and outstanding capital stock; or (c) receiving
stock, options or warrants from any entity with which the Executive can have a
relationship pursuant to clause (i) above as part of the Executive’s
compensation for services rendered or to be rendered.

 

13.          Breach of Restrictive Covenants.     The parties agree that a
breach or violation of Sections 10, 11 or 12 hereof will result in immediate and
irreparable injury and harm to the innocent party, who shall have, in addition
to any and all remedies of law and other consequences under this Agreement, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of the obligations hereunder.

 

14.          Non-Disparagement.   The Executive agrees that he will not, whether
during his provision of services to the Company or thereafter, directly or
indirectly, make, cause to be made, or ratify any statement, public or private,
oral or written, to any person that disparages, either professionally or
personally, the Company or any of its affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them.

 

15.          Notices.  Any notice required to be given pursuant to the
provisions of this Agreement shall be in writing and, if mailed, sent by
registered mail, postage prepaid, to the party named at the address set forth
below, or at such other address as each party may hereafter designate in writing
to the other party:

 

  Company: 200 Connell Drive #1500     Berkeley Heights, NJ 07922     Attention:
Chairman of the Board         Executive: c/o Cyclacel Pharmaceuticals, Inc.    
200 Connell Drive #1500     Berkeley Heights, NJ 07922

 

Any such notices shall be deemed to have been delivered when served personally
in the manner specified above.

 

11

 

   

16.          Dispute Resolution.    The parties shall waive trial by jury in any
dispute between them.

 

17.          Entire Agreement.

 

(a)           Change, Modification, Waiver.    No change or modification of this
Agreement shall be valid unless it is in writing and signed by each of the
parties hereto. No waiver of any provision of this Agreement shall be valid
unless it is in writing and signed by the party against whom the waiver is
sought to be enforced. The failure of a party to insist upon strict performance
of any provision of this Agreement in any one or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.

 

(b)           Integration of All Agreements.    This Agreement constitutes the
entire Agreement between the parties and is intended to be an integration of all
agreements between the parties with respect to the Executive’s service with
Company. Except as provided in Section 8 hereof concerning the Indemnification
Agreement, any and all prior agreements between the Executive and the Company
with respect to the Executive’s service with the Company are hereby revoked.

 

(c)           Severability of Provisions.    If for any reason any provision of
this Agreement should be declared void or invalid, such declaration shall not
affect the validity of the rest of this Agreement, which shall remain in force
as if executed with the void or invalid provision eliminated.

 

18.          Binding Effect.    This Agreement shall be binding upon all parties
hereto and their heirs, successors and assigns. This Agreement shall be
assignable by Company to any entity acquiring all or substantially all of the
assets of the Company.

 

19.          Governing Law.    This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.

 

20.          Miscellaneous.

 

(a)           Form.     As employed in this Agreement, the singular form shall
include, if appropriate, the plural.

 

(b)           Headings.     The headings employed in this Agreement are solely
for the convenience and reference of the parties and are not intended to be
descriptive of the entire contents of any paragraph and shall not limit or
otherwise affect any of terms, provisions, or construction thereof.

 

21.          Compliance with Section 409A of the Code.

 

(a)           To the extent any of the benefits payable under Section 9(b), (c)
or (d) of this Agreement constitute non-qualified deferred compensation subject
to Section 409A of the Code, the following provisions shall apply:

 

12

 

  

(i)          Any termination of employment triggering payment of such benefits
must constitute a “separation from service” under Section 409A of the Code
before distribution of such benefits can commence. For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs.

 

(ii)         If the Executive is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 9 that constitute non-qualified deferred compensation subject to
Section 409A of the Code shall be delayed until the earlier of (A) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (B) the date of the Employee’s death, but only to the
extent necessary to avoid the imposition of accelerated or increased income
taxes, excise taxes or other penalties under Section 409A of the Code. On the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) the Executive’s death,
the Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 9 of this Agreement.

 

(iii)        It is intended that each installment of the payments and benefits
provided under Section 9 this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Code. In particular, if the installment
severance payments set forth in Sections 9(b)(i), 9(c)(i) and 9(d)(i) of this
Agreement otherwise qualify under Treas. Reg. §1.409A-1(b)(9)(iii) as an
involuntary separation plan, the installment severance payments shall be divided
into two portions. That number of installments commencing on the first payment
date set forth in Sections 9(b)(i), 9(c)(i) and 9(d)(i) of this Agreement that
are in the aggregate less than two times the applicable compensation limit under
Section 401(a)(17) of the Code for the year in which the termination of the
Executive’s employment occurs (provided the termination of the Executive’s
employment is also a “separation from service”) shall be payable in accordance
with Treas. Reg. §1.409A-1(b)(9)(iii) as an involuntary separation plan. The
remainder of the installments shall be paid in accordance with Sections 21(a)(i)
and (ii) above.

 

(iv)        Neither the Company nor Executive shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code.

 

(b)          Notwithstanding any other provision of this Agreement to the
contrary, if any term in the Agreement is ambiguous, such term or terms shall be
interpreted in a manner that avoids the inclusion of compensation in income
under Section 409A(a)(1) of the Code. For purposes of clarification, this
Section 20 shall be a rule of construction and interpretation and nothing in
this Section 20 shall cause a forfeiture of benefits on the part of the
Executive.

 

[signature page follows]

 

13

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

  Cyclacel Pharmaceuticals, Inc.           By: /s/ Paul McBarron  



    Name:   Paul McBarron       Title:   Executive Vice President,
Finance & Administration  

 



  Spiro Rombotis             /s/ Spiro Rombotis    



  

14

 

 

EXHIBIT A

 

1.          Your Release of Claims.     You hereby agree and acknowledge that by
signing this Agreement, and for other good and valuable consideration, you are
waiving your right to assert any and all forms of legal claims against the
Company1/ of any kind whatsoever, whether known or unknown, arising from the
beginning of time through the date you execute this Agreement (the “Execution
Date”). Except as set forth below, your waiver and release herein is intended to
bar any form of legal claim, complaint or any other form of action (jointly
referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages, or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Execution Date.

 

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:

 

**Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act and any similar Federal and state statute.

 

**Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.

 

**Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 



 



1/            For purposes of this Agreement, the Company includes the Company
and any of its divisions, affiliates (which means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company), subsidiaries and all other related entities, and its and their
directors, officers, employees, trustees, agents, successors and assigns.

 

15

 

  

**Any other Claim arising under state or federal law.

 

Notwithstanding the foregoing, nothing contained in this Release constitutes a
waiver of any Claims you may have against the Company arising from or related to
the Indemnification Agreement and By-laws provisions referenced in Section 8 of
the Employment Agreement, dated January 1, 2014, entered into between you and
the Company.

 

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.

 

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because you are over the
age of 40 and consistent with the provisions of the Age Discrimination in
Employment Act (“ADEA”), which prohibits discrimination on the basis of age, the
Company is providing you with twenty-one (21) days in which to consider and
accept the terms of this Agreement by signing below and returning it to me at:
[name], [address].

 

You may rescind your assent to this Agreement if, within seven (7) days after
you sign this Agreement, you deliver by hand or send by mail (certified, return
receipt and postmarked within such 7 day period) a notice of rescission to me at
the Company. The eighth day following your signing of this Agreement is the
Effective Date.

 

Also, consistent with the provisions of Federal and state discrimination laws,
nothing in this release shall be deemed to prohibit you from challenging the
validity of this release under such discrimination laws (the “ Discrimination
Laws”) or from filing a charge or complaint of age or other employment related
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
state equivalent, or from participating in any investigation or proceeding
conducted by the EEOC or state equivalent. Further, nothing in this release or
Agreement shall be deemed to limit the Company’s right to seek immediate
dismissal of such charge or complaint on the basis that your signing of this
Agreement constitutes a full release of any individual rights under the
Discrimination Laws, or to seek restitution to the extent permitted by law of
the economic benefits provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail in any claim
under the Discrimination Laws.

 

  By:            Spiro Rombotis  

 

  Date signed:      

 

16

